Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 3-10, 17, 19-25, 28, 29, 31-33, and 42-43 are cancelled.  Claims 1, 2, 11-16, 18, 26, 27, 30, and 34-41 are pending.  Claims 1, 2, 11-16, 18, 26, 27, and 30 are withdrawn.  Claims 34-41 are under examination.  
Priority
The instant application is a continuation of PCT/US2018/053151 filed on 9/27/2018, which claims priority from US provisional application 62/564,244 filed on 9/27/2017.  

Rejections Withdrawn 
	The rejection under USC 102(a)(1) over Fahnestock is withdrawn after applicant’s amendments because there is no particular teaching of silk proteins of molecular weights of about 5 to about 20 kDa in combination with either or both of a silk protein of 20 to 55 kDa and/or 55 to 150 kDa.  As the rejection is withdrawn, arguments toward the rejection are now moot. 

New Rejection – As Necessitated by Amendments
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 34 is indefinite for the recitation of “at least one of: medium molecular weight recombinant silk-based proteins or fragments thereof having an average weight average molecular weight range selected from about 20 kDa to about 55 kDa, and high molecular weight recombinant silk-based proteins or fragments thereof having an average weight average molecular weight range of about 55 kDa to about 150 kDa” as it is unclear whether applicant intends this to be a choice where one or both of the medium or high molecular weight can be selected (A and/or B), or if applicant intends at least one of each of the medium and high molecular weight to be included (one of A and one of B).  For the purpose of compact prosecution, the examiner will read the claim as allowing for either one or both of the options following “at least one of”.  If applicant means this to be options, then applicant would consider changing the “and” to “or”.  
Claims 35-41 are rejected as being dependent on an indefinite claim.  
	Claim 34 is indefinite for the overlapping recitations of “about 5 kDa to about 20 kDa”, “about 20 kDa to about 55 kDa” and “about 55 kDa to about 150kDa”, which makes it unclear whether “about 20 kDa” reads on one or both of low and medium molecular weight and whether “about 55 kDa” reads on one or both of medium and high molecular weight in the claim.  For the purpose of compact prosecution, if the prior art teaches silk proteins or fragments of “about 20 kDa”, then it will read on both low and medium molecular weights and if the prior art teaches “about 55 kDa”, it will read on both medium and high molecular weights. Applicant may amend the claim to indicate that there is no overlap (e.g. about 5 kDa to 20 kDa, greater than 20 kDa to 55 kDa, and greater than 55 kDa to about 150 kDa).  
 	Claims 35-41 are rejected as being dependent on an indefinite claim.  

Maintained Objections and Rejections – Modified As Necessitated by Amendments
Claim Objection
	Claim 40 remains objected to because cotton is repeated in the claim.  This was indicated previously in the objection.  Applicant did correct the spelling of llama, however, appropriate correction is required for the repeated cotton.  One of the recitations of “cotton” needs to be deleted from the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 34, 36, 37, 39 and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to products of nature without significantly more. Claims 34 and 36-40 provide for articles/things/items that amount to silk such as spider silk wrapped/coated around natural products with natural fibers.  For example, a spider web constructed by the spider over a cotton plant or other plant.  It could also amount to natural silk fibers where they would have silk proteins and peptides of various molecular weights around the structure of the fiber.  Romer et al (Prion, 2008, volume 2, pages 154-161) teaches the structure of spider silk fibers (abstract and figure 3).  Wei et al (J AOAC Int, 2010, volume 93, pages 1143-1147) teaches the molecular weight of silk fibroin is 83 kda (abstract of Wei).  Sericin is a silk protein that can range from 20 to 400 kDa.   This judicial exception is not integrated into a practical application because the articles as claimed reads on items that occur naturally. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the article amounts to spider silk fibers with silk proteins/peptides and spider webs wrapped around naturally fibrous products like plants.  
Response to Arguments over the Rejection under USC 101
	Applicant argues that by breaking down the molecular weight range of the claims and having the coating have the low molecular weight silk based proteins or fragments thereof of about 5 kDa to about 20 kDa, this rejection is overcome.  Applicant argues that making such silk-based proteins or fragments thereof is due to adjusting the process used to make the proteins or fragments.  Applicant’s arguments do not address the natural degradation of proteins that would lead to smaller fragments and the fact that sericin, another silk protein, has a range of naturally occurring molecular weights.  Thus, the claims would still read on naturally occurring spider silk with all of its natural proteins and degradation products thereof that has been created over natural items like cotton plants.  Again, recombinant denotes a process of making proteins by recombinant technology, but the claim does not yet indicate that the proteins or fragments thereof are made to a form different than nature (for example, are the protein sequences significantly different than what occurs in nature or added peptide groups that make the protein different than its natural form).  Applicant may also consider that yarn is not a product of nature, but fibers include natural and non-natural items.  Applicant may also consider that they could provide for particular types of an article or articles that would read away from natural items.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 34-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altman US 2016/0222579 (published 8-4-2016, patent family document of WO2016090055).  
“Recombinant protein” refers to making a molecule via a designed DNA sequence that would express such proteins.  If the prior art teaches silk proteins or fragments thereof and spider silk proteins or fragments thereof, then it will teach both recombinant and natural forms as one may use recombinant techniques to express the natural, isolated form of the protein.  If “recombinant” provides for a specialized protein that is unlike that found in the prior art (a unique property, sequence or structure not found in the prior art), the applicant should consider importing such limitations to further define the recombinant silk.  
Altman teaches an article comprising a fiber or yarn having a coating, wherein the coating comprises silk-based proteins or fragments thereof having a weight average molecular weight of about 5 kDa to about 144 kDa and the article can be a fabric (claims 1 and 2 of Altman, claim 8 of Altman provides for different ranges of weight average molecular weights and polydispersity values like those in instant claim 38).  Altman teaches ranges of about 5 to about 10, about 6 to about 16, about 17 to about 38, about 60 to about 100 and about 80 to about 144 kDa and others (claim 8 of Altman).  Altman teaches 35 to 40 kDa (paragraph 426).  Paragraph 396 provides for combinations of different average molecular weights.  Claim 4 of Altman provides for natural or recombinant silk-based proteins or fragments.  Claim 5 of Altman provides for spider silk based proteins or fragments among a few others.  Paragraphs 377 and 378 of Altman provides for spider silk proteins.  Thus, it is anticipated that spider silk proteins including their recombinant versions would be used for such articles in Altman.  Claim 7 of Altman provides for silk-based proteins or fragments comprising silk and a copolymer.  Claim 10 of Altman provides for cotton, alpaca fleece, alpaca wool, lama wool and others.  Claim 11 of Altman provides for synthetic fiber or yarn selected from polyester, nylon, polyester-polyurethane copolymer and combinations thereof.  Paragraphs 24 and 25 of silk fibroin protein having a MW of 6 to 16 kDa and a polydispersity of 1.5 to 3.0 (also paragraphs 30, 32 and 354).  

Response to Arguments over the Rejection under USC 102
	Applicant argues that the amendments provide for a product that is not anticipated by Altman.  The examiner disagrees.  Altman’s teachings do provide for options of molecular weights (paragraphs 24-32 and 426) that would provide for silk proteins and fragments thereof of the instant claims.  Altman’s teachings also provide for making compositions with combinations of different molecular weight silk proteins or fragments thereof.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34-37 and 39-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Basel WO 1997/008315 and Leimer US 2012/0252294.
Basel teaches producing recombinant (DNA encoded silk protein) (abstract and claim 1 of Basel and paragraph 13).  Basel teaches that spider silk proteins of about 95 kDa would be made (page 25).  Basel teaches most of the protein above 80 kDa is silk (page 46).  Basel teaches the silk protein can be used as a coating where coatings are put on some type of article (page 13, lines 4 and 5). Basel teaches its materials have superior strength properties (abstract).  Basel provides that spider silk increases marketability of products due to better appearance, feel and strength (page 51).  
Basel does not provide for coating on fiber or yarn.  
Leimer teaches coating an inert or naturally occurring material with silk polypeptide comprising at least two identical repetitive units (copolymer) (abstract and claim 1 of Leimer and claim 58 of Leimer).  Leimer teaches inert materials including polyester (claim 45 of Leimer).  Leimer teaches nylon (paragraphs 163-165 and 171). Leimer teaches cotton and wool (claim 46 of Leimer).  Leimer teaches fiber and yarn (paragraphs 161 and 247-250).  Leimer teaches spider as a source (paragraph 34).  Leimer teaches silk coated Kevlar fabrics (paragraph 10) and other fabrics (paragraphs 161-162).  Leimer teaches silk polypeptides of 6 to 1500 amino acids in length (paragraph 50).  Based on the average molecular weight of an amino acid being 110 daltons, this would provide silk polypeptides of 660 daltons to 165 kDa.  Leimer also teaches spider silk polypeptide (paragraph 52).  Leimer provides for polypeptides having repetitive units (paragraphs 102-107).  Leimer provides that “Silk coated inert synthetic or inorganic materials have an improved surface feel (haptic) which renders these materials more pleasurable to touch. This effect is accompanied by an optical shine caused by the silk surface, which is more appealing than the dull appearance of aramid fibers or the black surface of carbon fibers.” (paragraphs 9 and 10).  
One of ordinary skill in the art at the time of instant filing would have utilized the recombinant spider silk protein (or fragments thereof) as a coating for fibers and yarns to make fabric materials by the combined teachings of Basel and Leimer since Basel provides for such spider silk proteins that may be used for coatings and Leimer provides for the use of silk proteins/polypeptides to coat fibers and yarns for making fabrics. Basel teaches that the silk proteins would offer superior strength, which would be advantageous to one of ordinary skill in the art.  Basel and Leimer provides for a range of silk protein molecular weights that overlap and are within the ranges of the instant claims (see MPEP 2144.05).  Thus, there was a reasonable expectation of success in producing articles of the instant claims by the teachings of the combined references.  

Claim 38 in addition to Claims 34-37 and 39-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Basel WO 1997/008315, Leimer US 2012/0252294 and Altman US 2016/0222579.
Basel and Leimer teach the claims as discussed above.
Basel and Leimer does not teach the polydispersity of claim 38.  
Altman teaches an article comprising a fiber or yarn having a coating, wherein the coating comprises silk-based proteins or fragments thereof having a weight average molecular weight of about 5 kDa to about 144 kDa and the article can be a fabric (claims 1 and 2 of Altman, claim 8 of Altman provides for different ranges of weight average molecular weights and polydispersity values like those in instant claim 38).  In Altman, Paragraphs 24 and 25 of silk fibroin protein having a MW of 6 to 16 kDa and a polydispersity of 1.5 to 3.0 (also paragraphs 30, 32 and 354).  Paragraph 26 teaches “wherein the composition has a polydispersity of between about 1.5 and about 3.0, wherein the composition is substantially homogenous”.
One of ordinary skill in the art at the time of instant filing would have included silk fibroin proteins of Altman into compositions motivated by Basel and Leimer as Altman provides for silk proteins/polypeptides that are beneficial for coating on articles.  Each of the references provides for using silk proteins as coatings (see MPEP 2144.06).  Thus, one of ordinary skill in the art at the time of instant filing would have had a reasonable expectation of success in producing articles of the instant claims based on the teachings of the prior art.  
Response to Arguments over the Rejections under USC 103
	Applicant argues that when considering each of Basel or Leimer, they do not teach the composition as now claimed.  The examiner considered applicant’s new amendments.  When combining the teachings of Basel and Leimer, the combined references do provide for low molecular weight, medium molecular weight and high molecular weight silk polypeptides for coatings for products involving fibers and/or yarns.  Leimer provides that its silk-based product results in improved feel and aesthetics, which would motivate its combination with Basel.  In a rejection under USC 103, it is the combination of the references that must be considered.  
	Applicant argues the rejection under USC 103 over Basel, Leimer and Altman.  As the rejection over Basel and Leimer is maintained for reasons above, Altman is properly used to provide for useful polydispersity values.  Thus, this rejection is also maintained.  

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-11 of U.S. Patent No. 10287728. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets provide for similar articles that are capable of having recombinant spider silk proteins or fragments thereof as coatings over the fibers or yarn in the article.  ‘728 also provides for molecular weights, polydispersity values and fibers of the instant claims. 

Claims 34-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-11 of U.S. Patent No. US 10301768.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets provide for similar articles that are capable of having recombinant spider silk proteins or fragments thereof as coatings over the fibers or yarn in the article.  ‘768 also provides for molecular weights, polydispersity values and fibers of the instant claims. 

Claims 34-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-11 of U.S. Patent No. US 10301768.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets provide for similar articles that are capable of having recombinant spider silk proteins or fragments thereof as coatings over the fibers or yarn in the article.  ‘768 also provides for molecular weights, polydispersity values and fibers of the instant claims. 

Claims 34-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7-11 of copending Application No. 16/356,550 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets provide for similar articles that are capable of having recombinant spider silk proteins or fragments thereof as coatings over the fibers or yarn in the article.  ‘550 also provides for molecular weights, polydispersity values and fibers of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 34-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-11, 31-41, 43, 44, and 46 of (now US Patent 11453975) copending Application No. 16/356,536 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets provide for similar articles that are capable of having recombinant spider silk proteins or fragments thereof as coatings over the fibers or yarn in the article.  ‘536 also provides for molecular weights, polydispersity values and fibers of the instant claims. 

Claims 34, 35, and 37-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10, and 13-17 of copending Application No. 17/604,161 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets provide for similar articles that are capable of having recombinant silk proteins or fragments thereof as coatings over the fibers or yarn in the article.  ‘161 also provides for molecular weights, polydispersity values and fibers of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 34-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, and 7-10 of copending Application No. 17/598,717 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets provide for similar articles that are capable of having recombinant spider silk proteins or fragments thereof as coatings over the fibers or yarn in the article.  ‘717 also provides for molecular weights, polydispersity values and fibers of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 34, 35 and 37-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 15, 16, 17, 30, 31, 32, 55-57, 66-68, 70, 80, and 82 of copending Application No. 15/744,566 (reference application) (issue fee now paid). Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets provide for similar articles that are capable of having recombinant silk proteins or fragments thereof as coatings over the fibers or yarn in the article.  ‘566 also provides for molecular weights (low and medium molecular weight encompass molecular weights of the instant claims), polydispersity values and fibers of the instant claims.  Claims of ‘566 that are to processes of making the article/fabric will result in the article, and thus, obviate the product.  Note that ‘566 also contains product claims.  

Claims 34, 35, 37-39 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, and 21-22  of US Patent 11390988 (formerly copending Application No. 16/651,611 (reference application)). Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets provide for similar articles that are capable of having recombinant silk proteins or fragments thereof as coatings over the fibers or yarn in the article.  ‘611 also provides for molecular weights (low and medium molecular weight encompass molecular weights of the instant claims), polydispersity values and fibers of the instant claims.  Claims of ‘611 that are to processes of making the article/fabric will result in the article, and thus, obviate the product.  

Response to Arguments over the Rejections under Obviousness-Type Double Patenting
	Applicant does not argue the rejections or file terminal disclaimers at this time.  For now, the rejections are maintained.  

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613